             Case 1:18-cr-00373-RJS Document 862 Filed 09/07/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA


          -v-                                                     No. 18-cr-373-5 (RJS)
                                                                        ORDER

 DEVONTAE NEWTON,

                                Defendant.


RICHARD J. SULLIVAN, Circuit Judge:

         The Court is in receipt of a letter from Defendant Devontae Newton, dated September 6, 2021,

requesting temporary release from custody so that he may attend the funeral of his aunt, Theresa

Murphy, on September 10, 2021, in Brooklyn, New York. (Doc. No. 861.) Although the Court is

sympathetic to Mr. Newton’s situation and extends its condolences to Mr. Newton and his family for

their loss, the Court nevertheless lacks jurisdiction to consider Mr. Newton’s request for a temporary

release. After a defendant’s sentence and conviction become final, such motions are properly directed

to the Bureau of Prisons, not the sentencing court. See 18 U.S.C. § 3622(a)(2); United States v. Park,

456 F. Supp. 3d 557, 562–63 (S.D.N.Y. 2020) (“[T]he mechanism for granting temporary release . . .

lies solely in the BOP’s hands.”); United States v. Garcia, 16-cr-719 (RJS), 2020 WL 2539078, at *3

(S.D.N.Y. May 19, 2020) (“The decision to grant [section 3622] relief . . . is exclusively reserved to

the discretion of the BOP.”). Accordingly, Mr. Newton’s motion is respectfully denied. The Clerk of

Court is requested to terminate the motion located at Doc. No. 861.

SO ORDERED.

Dated:          September 7, 2021
                New York, New York
                                                    ____________________________________
                                                    RICHARD J. SULLIVAN
                                                    UNITED STATES CIRCUIT JUDGE
                                                    Sitting by Designation
